Citation Nr: 0419194	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-22 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a secondary basis.

2.  Entitlement to service connection for a left ankle 
disability on a secondary basis.

3.  Entitlement to service connection for a left foot 
disability on a secondary basis.

4.  Entitlement to service connection for a right foot 
disability on a secondary basis.

5.  Entitlement to service connection for a left hip 
disability on a secondary basis.

6.  Entitlement to service connection for a right hip 
disability on a secondary basis.

7.  Entitlement to an increased rating for laxity of the 
suprapatellar ligament, residual of a left knee injury, 
currently evaluated as 30 percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2000, the RO denied the 
veteran's claim for an increased rating for his service-
connected left knee disability, then evaluated as 10 percent 
disabling and characterized as laxity of the suprapatellar 
ligament, residual of a left knee injury.  Based on the 
receipt of additional evidence, the RO, in a rating decision 
dated in June 2001, assigned a 100 percent evaluation 
pursuant to 38 C.F.R. § 4.30 (2003), effective from January 
17, 2001, through February 28, 2001, and increased the 
schedular evaluation to 20 percent, effective March 1, 2001.  
The veteran continued to disagree with the assigned rating.  
In a decision dated in November 2001, a Decision Review 
Officer granted separate service connection for 
osteoarthritis of the left knee, associated with laxity of 
the suprapatellar ligament, residual of a left knee injury, 
and assigned a 10 percent evaluation, effective from April 
2000.  In addition, the Decision Review Officer assigned a 30 
percent evaluation for laxity of the suprapatellar ligament, 
residual of a left knee injury, retroactively effective from 
April 2000.  The veteran continues to disagree with the 
assigned ratings for his service-connected left knee 
disabilities.

By rating action dated in March 2003, the RO denied the 
veteran's claims for service connection for a right knee 
disability, a left ankle disability, bilateral hip 
disabilities, and bilateral foot disabilities, all on a 
secondary basis, and denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  

The issues of entitlement to service connection for right hip 
and right foot disabilities, entitlement to an increased 
rating for laxity of the suprapatellar ligament, residual of 
a left knee injury, entitlement to an increased rating for 
osteoarthritis of the left knee, and entitlement to a total 
rating based on individual unemployability due to service-
connected disability are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  The Department of 
Veterans Affairs (VA) will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
laxity of the suprapatellar ligament, residual of a left knee 
injury, evaluated as 30 percent disabling; osteoarthritis of 
the left knee, evaluated as 10 percent disabling; and, by 
this decision, right knee and left hip disabilities.

2.  The veteran underwent a right knee replacement in 1999 
due to osteoarthritis.

3.  There is competent medical evidence of record 
demonstrating that the veteran's status post right knee 
replacement, residual of arthritis, is etiologically related 
to his service-connected left knee disability.

4.  There is no competent medical evidence demonstrating that 
the veteran has a left ankle disability that is related to 
service-connected disability.

5.  There is no competent medical evidence establishing that 
a left foot disability, if present, is related to service-
connected disability.

6.  The veteran has arthritis of the left hip.

7.  The veteran's left hip arthritis is etiologically related 
to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability, status post right knee 
replacement, residual of arthritis, is proximately due to 
service-connected left knee disability.  38 C.F.R. § 3.310(a) 
(2003).

2.  A left ankle disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003).

3.  A left foot disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003).

4.  Left hip arthritis is proximately due to service-
connected left knee disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
statute expanded the duty of the VA to notify the claimant 
and the representative, if any, of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised the appellant of the law applicable in 
adjudicating the appeal.  By letter dated in December 2002, 
the RO informed the appellant of what information and 
evidence is necessary to substantiate his claims, the 
evidence he needed to submit, and the development the VA 
would undertake.  The appellant was also advised to send the 
information describing additional evidence or the evidence 
itself to the VA, and that such evidence should be submitted 
within 30 days of the date of the letter.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Board observes that a 
recently enacted law permits the VA to render a decision 
prior to the expiration of the time period the veteran was 
given to submit additional evidence.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, No. 01-944 (June 24, 2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, because the 
VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does comply with the express requirements of the 
law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of her claim.  Indeed, at a 
personal hearing before the undersigned Veterans Law Judge in 
October 2003, the veteran was advised to submit any 
additional evidence relevant to his appeal directly to the 
Board. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice has been 
fully satisfied.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records, 
post-service private and VA treatment records, and the 
reports of VA examinations.  The appellant has not indicated 
that there is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

Private medical records dated from 1998 to 2002 have been 
associated with the claims folder.  These records reflect 
that the veteran underwent a unicompartmental replacement of 
the medial compartment of the right knee in December 1999 
pursuant to a diagnosis of osteoarthritis.  The veteran 
complained of left hip pain in April 2001.  Following an 
examination, the pertinent impression was greater 
trochanteric bursitis.  In November 2002, the veteran 
reported that his left ankle had been sore for about one 
month.  He could not remember injuring the left ankle.  When 
seen two days later, the veteran indicated that the ankle 
just started hurting.  An X-ray study of the left ankle was 
normal.  These records also show treatment for complaints 
involving the right knee.  

The veteran was afforded a VA examination of the joints in 
January 2003.  He reported that his left hip had been 
symptomatic since April 2002.  He described pain over the 
left greater trochanter.  He also stated that his left foot 
had been bothering him since April 2002.  An examination 
revealed that dorsiflexion of the left ankle was to 10 
degrees with the knee flexed.  With the knee extended, it was 
to 5 degrees.  He was able to plantar flex 45 degrees on the 
left.  There was no significant tenderness to palpation along 
the Achilles tendon, right at the insertion into the 
calcaneus.  The left foot had some tenderness to palpation 
over the area just inferior to the mid foot in the area of 
the navicular.  He had normal subtalar motion.  He had no 
increased pain throughout.  The veteran walked with a 
slightly antalgic gait favoring his left side that, after a 
few steps, smoothed out into a more tandem gait favoring 
neither side.  An X-ray study of the right knee revealed a 
prosthesis involving the medial femoral condyle and medial 
tibial plateau.  The lateral compartment and the 
patellofemoral compartment remained intact.  An X-ray study 
of the left hip demonstrated mild joint space narrowing with 
anatomic alignment.  X-ray studies of the left ankle and left 
foot revealed no abnormality.  

Following the examination, the examiner commented that the 
veteran had medial compartment degenerative joint disease, 
status post unicompartmental knee arthroplasty.  He felt that 
the right knee condition was less likely than not caused by 
his left knee disability since he had problems in the right 
knee earlier than in the left knee.  The examiner added that 
it was hard to rationalize that a left knee condition caused 
the veteran to favor his right knee and caused the right knee 
to wear out faster than the left knee.  He indicated that the 
veteran had developed bilateral medial compartment knee 
degenerative joint disease and would have developed it 
whether he had any condition in the left knee.  The physician 
concluded, however, that it was at least as likely as not 
that the right knee disability was aggravated by the left 
knee disability since it made it more difficult for the 
veteran to compensate for the right knee pain having a left 
knee that was also painful.  

With respect to the left ankle, the examiner stated that the 
pain had been of very short duration and he saw no evidence 
of degenerative joint disease.  He stated that the pain 
complaints were very vague and that the pain was most likely 
related to being severely deconditioned.  Since the clinical 
and X-ray examinations were normal, he could not further 
speculate as to what was causing the left ankle condition 
other than deconditioning.  He concluded that since he could 
not give the veteran a significant diagnosis for the left 
ankle, he did "not feel that it is less likely than not that 
it is aggravated by his left knee."  The examiner stated, 
with regard to the left foot, that the veteran described pain 
and had very minimal tenderness over the Achilles tendon.  He 
felt that the veteran had pain in the left foot, which had 
begun after the veteran had stopped working and because he 
was less active, but he could not provide a more specific 
diagnosis since the examination was essentially normal, with 
the exception of some very mild talonavicular osteophytes.  
He did "not feel that this mid foot pain was is likely than 
not related to his left knee condition.  I also feel that it 
is less likely than not that it is aggravated by his left 
knee condition."  

Finally, with respect to the left hip, the examiner stated 
that the veteran had greater trochanteric bursitis.  He noted 
that this condition most often occurs in individuals who are 
relatively sedentary and walk with somewhat of a limp.  To 
that extent, he commented that it was more likely than not 
related to the veteran's left knee condition as that had 
apparently been the cause of his level of inactivity and 
walking with somewhat of a limp also aggravated the 
condition.  He also said that it was often a self-limiting 
condition.  

In a statement dated in May 2003, a private physician noted 
that the veteran had been his patient for almost twenty 
years.  He indicated that the veteran had progressive 
discomfort and dysfunction of the left knee with joint 
changes of the medial left knee consistent with probably loss 
of articular cartilage and medial joint space of the left 
knee.  He related that the veteran had worn a knee brace on 
his left knee for many years.  He concluded that due to the 
problems with the left knee, it appeared that the right knee 
then suffered more irreparable damage from overuse over the 
period of years requiring a total knee replacement.  The 
physician opined that the changes in the right knee were 
secondary to the problem occurring in the left knee.  

Another private physician reported in May 2003 that the 
veteran had significant arthritis in both knees and the left 
hip.  He noted that the veteran had undergone 
unicompartmental replacement of the right knee, but that the 
veteran had increasing discomfort and arthritic changes of 
the left knee.  He commented that the veteran had injured his 
left knee in service and the development of arthritis in that 
knee was probably worsened from the damage that occurred at 
that time.  He concluded that the development of arthritis in 
the right knee and his left hip was probably related to this.  

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran asserts that service connection is warranted for 
right knee, left foot, left ankle and left hip disabilities.  

The evidence clearly demonstrates that the veteran underwent 
a unicompartmental replacement of the right knee due to 
osteoarthritis.  The evidence shows that the VA physician 
opined that there was not a direct causal relationship 
between the veteran's service-connected left knee disability 
and the right knee disability.  It must be observed, 
nevertheless, that the examiner further concluded that the 
condition in the veteran's right knee was indeed aggravated 
by the left knee disability.  The veteran has submitted 
statements from two physicians, one of whom has treated the 
veteran for approximately twenty years.  These doctors both 
concluded that there was an etiological relationship between 
the development of right knee problems and the veteran's 
service-connected left knee disability.  Thus, the only 
medical opinions of record support the veteran's claim, 
whether on the basis that the service-connected left knee 
disability caused or aggravated the right knee disability.  
Accordingly, competent clinical evidence of record supports 
the veteran's claim for service connection for a right knee 
disability, status post right knee replacement, residual of 
osteoarthritis, on a secondary basis.  

The veteran also asserts that service connection is warranted 
for a disability of the left hip.  A recent X-ray study of 
the left hip documents that arthritis is present.  The VA 
examiner concluded that the veteran had bursitis in the left 
hip.  He further stated that it was related to the veteran's 
left knee disability since that had been the precipitating 
factor in the veteran's sedentary lifestyle which, in 
combination with his limp, is the scenario in which bursitis 
most often occurs.  Similarly, one of the veteran's private 
physicians opined that the development of arthritis in the 
left hip was related to his service-connected left knee 
disability.  Therefore, the Board finds that competent 
clinical evidence of record supports the claim for service 
connection for left hip arthritis on a secondary basis.  

With respect to the left foot, it is significant to point out 
that the only indication of any complaints involving it is 
contained in the January 2003 VA examination report.  At that 
time, the veteran related that his left foot problems began 
the previous April.  Similarly, the first evidence of any 
left ankle complaints occurred when the veteran was seen by a 
private physician in November 2002.  The veteran stated that 
his left ankle had bothered him for a very brief period of 
time.  The fact remains, however, that the only medical 
opinion of record is from the January 2003 VA examination.  
Based on the veteran's history, the examiner opined that, to 
the extent that any problem exists, neither a left foot 
disability nor a left ankle disability is related to the 
veteran's service-connected left knee disability.  The only 
evidence supporting the veteran's claim consists of his 
statements regarding the etiology of any left foot or left 
ankle disability.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that he has a left foot or left 
ankle disability that is related to his service-connected 
left knee disability are neither competent nor probative of 
the issue in question.  The Board concludes, therefore, that 
the medical findings are of greater probative value than the 
veteran's assertions relating to the origin of his claimed 
disability of the left ankle or left foot.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection on a secondary 
basis for a disability of the left ankle and a disability of 
the left foot.


ORDER

Service connection for a right knee disability, status post 
replacement, residual of osteoarthritis, is granted.

Service connection for left hip arthritis is granted.

Service connection for a left ankle is denied.

Service connection for a left foot disability is denied.


							(CONTINUED ON NEXT PAGE)


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The veteran claims that service connection should be 
established for right hip and right foot disabilities and 
that a higher rating should be assigned for the disabilities 
of his left knee.  Finally, he argues that he is unable to 
work due to the severity of his service-connected 
disabilities.  

As noted above, the VCAA became law on November 9, 2000.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio, 16 Vet. App. 183.  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b) with 
regard to the claims subject to the remand.  In this case, 
the appellant has not been provided with notice of what 
specific information and/or specific medical or lay evidence 
is necessary to support his claims for service connection for 
right hip and right foot disabilities, his claims for 
increased ratings for his left knee disabilities, or his 
claim for a total rating based on individual unemployability 
due to service-connected disability, and what specific 
evidence, if any, he is expected to obtain and submit, and 
what specific evidence will be retrieved by VA.  The only 
letter sent to the veteran addressing the VCAA was in 
December 2002, but it does not comply with the requirements 
under the law as it made no mention of these issues.  There 
is no indication that the RO sent the veteran a letter 
containing VCAA notice following his claim for a total rating 
based on individual unemployability due to service-connected 
disability submitted in January 2003.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should issue VCAA notice with 
regard to the claims which are the 
subject of this remand, in accordance 
with the decision of Quartuccio, 16 Vet. 
App. 183, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  

2.  Whether or not additional evidence is 
received, the RO should readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to service-connected disability, taking 
into consideration the fact that service 
connection has been established for right 
knee and left hip disabilities.  

3.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
remaining issues which are the subject of 
this appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



